 



Exhibit 10.1

EMPLOYMENT AGREEMENT

     EMPLOYMENT AGREEMENT (“Agreement”) dated as of January 1, 2004 (the
“Effective Date”) between Harris Interactive Inc., a Delaware corporation
(“Company”), and David Vaden (“Executive”).

BACKGROUND

     Executive and Company are parties to an Agreement dated January 27, 2003
(the “Change of Control Agreement”), which agreement will be superseded by this
Agreement.

     Company desires to have Executive continue to serve as its Senior Vice
President, Business Development and Internet Services, on the terms and
conditions contained in this Agreement.

     NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and intending to be legally bound hereby, the parties hereto
agree as follows:

TERMS



1.   CAPACITY AND DUTIES

     1.1 Employment; Acceptance of Employment. Company hereby employs Executive
and Executive hereby accepts employment by Company for the period and upon the
terms and conditions hereinafter set forth.

     1.2 Capacity and Duties.

          (a) Executive shall serve as the Senior Vice President, Business
Development and Internet Services of the Company. Executive shall perform duties
and shall have authority as may from time to time be specified by the Chief
Executive Officer and the Board of Directors of Company (the “Board”).
Executive’s position and duties may be changed from time to time by the Chief
Executive Officer and the Board; provided, however, that Executive’s position,
authority, duties, and responsibilities shall be no less senior and executive in
nature than those of Senior Vice President, Business Development and Internet
Services. Executive will report to the Chief Executive Officer. Executive shall
perform his duties for Company principally at Company’s executive offices,
presently in Rochester, New York, provided, however, that Executive acknowledges
and agrees that travel to Company’s and its affiliates’ various offices, and to
other locations in furtherance of Company’s business, will be required in
connection with the performance of Executive’s duties hereunder.

          (b) Executive shall devote full time efforts to the performance of
Executive’s duties hereunder, in a manner that will faithfully and diligently
further the business and interests of Company.

          (c) Executive acknowledges that Company’s reputation is important in
the continued success of its business, and agrees that he will not discuss or
comment in such a manner as may adversely impact the reputation or public
perception, or otherwise disparage,

1



--------------------------------------------------------------------------------



 



Company or its officers, employees, or directors in any manner; provided,
however, that Executive may make such disclosures as may be required by law.
Company acknowledges that Executive’s reputation is important to his continued
success. Company agrees that it will not, and that it will use all reasonable
efforts to cause its officers, employees, and directors not to, defame,
disparage, or otherwise discuss or comment about Executive in such a manner as
may adversely impact his reputation or public perception; provided, however,
that Company may make such disclosures as may be required by law.

2. TERM OF EMPLOYMENT

     2.1 Term. The term of Executive’s employment hereunder, for all purposes of
this Agreement, shall commence on the Effective Date (the “Commencement Date”)
and continue through and including December 31, 2005, as further extended or
unless sooner terminated in accordance with the other provisions hereof
(collectively, the “Term”, with the initial two years of the Term called the
“Initial Term”). Except as hereinafter provided, on the expiration of the
Initial Term this Agreement shall be automatically extended for an additional
one-year term, and if so extended shall be automatically extended for successive
additional one-year terms, unless either the Executive or Company shall have
given the other written notice of nonrenewal of this Agreement at least three
(3) months prior to the end of the Initial Term or any one-year extension term
then in effect. If written notice of nonrenewal is given as provided above,
Executive’s employment under this Agreement shall terminate on December 31,
2005, or if the Term has automatically renewed, on the December 31 immediately
following the date of the non-renewal notice.

3. COMPENSATION

     3.1 Base Compensation. As compensation for Executive’s services, Company
shall pay to Executive base compensation in the form of salary (“Base
Compensation”) in the amount of $225,000 per annum. The salary shall be payable
in periodic installments in accordance with Company’s regular payroll practices
for its executive personnel at the time of payment, but in no event less
frequently than monthly. The Compensation Committee of the Board shall review
Base Compensation periodically for the purpose of determining whether Base
Compensation should be adjusted; provided, however, that Executive’s Base
Compensation shall not be less than $225,000.

     3.2 Performance Bonus. As additional compensation for the services rendered
by Executive to Company, Executive shall be eligible for a performance bonus
(“Performance Bonus”) payable in full at the same time as payment of other
executive bonuses by the Company (generally targeted for payment within ninety
(90) days after the end of the relevant fiscal year of the Company). The
Performance Bonus award criteria and amounts shall be those established on an
annual basis by the Compensation Committee of the Board of Directors of the
Company based upon performance guidelines established for executive officers of
the Company; provided, however, that the target bonus for Executive (including
the target bonus for the fiscal year ending June 30, 2004) shall be at least
$100,000 if performance guidelines are met.

     3.3 Employee Benefits. During the Term, Executive shall be entitled to
participate in such of Company’s employee benefit plans and benefit programs,
including medical,

2



--------------------------------------------------------------------------------



 



hospitalization, dental, disability, accidental death and dismemberment and
travel accident plans and programs, as may from time to time be provided by
Company for its senior executives generally. In addition, during the Term
Executive shall be eligible to participate in all pension, retirement, savings
and other employee benefit plans and programs maintained from time to time by
Company for the benefit of its senior executives generally. Company shall have
no obligation, however, to maintain any particular program or level of benefits
referred to in this Section 3.3.

     3.4 Life Insurance Benefit. During the Term, the Company shall provide
Executive with a term life insurance policy in the amount of $250,000 in
addition to term life insurance benefits provided for senior executives
generally.

     3.5 Other Benefits. During the Term, the Company shall provide Executive
with an automobile allowance of $700.00 per month for the use of an automobile
owned or leased by him in accordance with procedures established by the Company
from time to time for executive officers.

     3.6 Vacation. Executive shall be entitled to the normal and customary
amount of paid vacation provided to senior executive officers of the Company,
but in no event less than 20 days during each 12 month period. Any vacation days
that are not taken in a given 12 month period shall accrue and carry over from
year to year up to a maximum aggregate of 5 days. The Executive may be granted
leaves of absence with or without pay for such valid and legitimate reasons as
the Board in its sole and absolute discretion may determine, and is entitled to
the same sick leave and holidays provided to other executive officers of
Company.

     3.7 Expense Reimbursement. Company shall reimburse Executive for all
reasonable and documented expenses incurred by him in connection with the
performance of Executive’s duties hereunder in accordance with its regular
reimbursement policies as in effect from time to time.

4. TERMINATION OF EMPLOYMENT

     4.1 Death of Executive. If Executive dies during the Term, Company shall
not thereafter be obligated to make any further payments hereunder other than
amounts for (i) accrued Base Compensation, (ii) any unpaid Performance Bonus
earned for any fiscal year ending before the date of death, and in the year of
death a prorated Performance Bonus for the partial-year period ending before
death if death occurs in the last six months of the applicable fiscal year
calculated by annualizing the short period before death, and no prorated
Performance Bonus if death occurs in the first six months of the applicable
fiscal year, (iii) expense reimbursement, and (iv) other amounts which have
accrued as of the date of Executive’s death in accordance with generally
accepted accounting principles (collectively, the “Accrued Obligations”, which,
for purposes of this Agreement in situations other than death, shall reference
the date of termination).

     4.2 Disability of Executive. If Executive is permanently disabled (as
defined in Company’s long-term disability insurance policy then in effect), then
the Board shall have the right to terminate Executive’s employment upon 30 days’
prior written notice to Executive at any

3



--------------------------------------------------------------------------------



 



time during the continuation of such disability (“Disability”). In the event
Executive’s employment is terminated for Disability in accordance with this
Section 4.2, Company shall not thereafter be obligated to make any further
payments hereunder other than Accrued Obligations through the date of such
termination.

     4.3 Termination for Cause.

          (a) Executive’s employment hereunder shall terminate immediately upon
notice that the Chief Executive Officer of the Company is terminating Executive
for Cause (as defined herein), in which event Company shall not thereafter be
obligated to make any further payments hereunder other than Accrued Obligations.

          (b) “Cause” shall be limited to the following:

               (i) willful failure to substantially perform Executive’s duties
as described in Section 1.2 after demand for substantial performance is
delivered by Company in writing that specifically identifies the manner in which
Company believes Executive has not substantially performed Executive’s duties
and Executive’s failure to cure such non-performance within ten (10) days after
receipt of the Company’s written demand; provided, however, that a failure to
perform such duties during the remedy period set forth in Section 4.4(b)(i)
hereof following the issuance of a Notice of Termination (as herein defined) by
Executive for Good Reason shall not be Cause unless an arbitrator acting
pursuant to Section 6.1 hereof finds Executive to have acted in bad faith in
issuing such Notice of Termination;

               (ii) willful misconduct that is materially and demonstrably
injurious to Company or any of its subsidiaries; or

               (iii) conviction or plea of guilty or nolo contendere to a felony
or to any other crime which involves moral turpitude or, if not including moral
turpitude, provided the act giving rise to such conviction or plea is materially
and demonstrably injurious to the Company or any of its subsidiaries;

               (iv) material violation of Section 5 of this Agreement, or
material violation of Company polices set forth in Company manuals or written
statements of policy provided in the case of violation of policy that such
violation is materially and demonstrably injurious to Company and continues for
more then three (3) days after written notice thereof is given to Executive by
the Board; and

               (v) material breach of any material provision of this Agreement
by Executive, which breach continues for more than ten days after written notice
thereof is given by the Board to Executive.

     4.4 Termination without Cause or by Executive for Good Reason.

          (a) The Company reserves the right to terminate Executive’s employment
at any time. If, however, Executive’s employment terminates in the ordinary
course at the end of the Term (as the same may have been extended pursuant to
Section 2.1 of this Agreement), or Executive’s employment is terminated by
Company other than at the end of the Term (as the

4



--------------------------------------------------------------------------------



 



same may have been extended pursuant to Section 2.1 of this Agreement) for any
reason other than Cause under Section 4.3, death, or Disability, or Executive’s
employment is terminated by Executive for Good Reason other than at the end of
the Term (as the same may have been extended pursuant to Section 2.1 of this
Agreement), then Company shall pay to Executive:

               (i) the Accrued Obligations through the date of termination,
payable promptly after the date of termination,

               (ii) the Performance Bonus, if any is earned, for the current
fiscal year allocable to and prorated for the period prior to termination,
calculated by annualizing the short period before termination, payable when
Performance Bonuses for the applicable year are paid to all other Company senior
executives,

               (iii) Base Compensation through and including the date one year
after the date of termination, payable at the same times as paid under
Section 3.1; and

               (iv) payments (or in the case of benefits, an economic
equivalent) as required by Section 3.3 of this Agreement through and including
the date of expiration of the Term (as the same may have been extended pursuant
to Section 2.1 of this Agreement).

          (b) “Good Reason” shall mean the following:

               (i) material breach of Company’s obligations hereunder, including
any assignment of duties not part of duties normally performed by persons
holding the positions described in Section 1.2 unless previously agreed to in
writing by Executive, provided that Executive shall have given reasonably
specific written notice thereof to Company, and Company shall have failed to
remedy the circumstances within sixty (60) days thereafter;

               (ii) any decrease in Executive’s salary as it may have increased
during the Term, except for decreases that are in conjunction with decreases in
executive salaries by the Company generally and that do not result in a decrease
in Executive’s annual salary below $225,000 per annum;

               (iii) the failure of Executive to be appointed to the positions
set forth in Section 1.2(a); or

               (iv) the failure of any successor in interest of Company to be
bound by the terms of this Agreement in accordance with Section 6.4 hereof.

          Executive must provide notice to the Company that he is intending to
terminate his employment for Good Reason within one hundred and twenty (120)
days after Executive has actual knowledge of the occurrence of the latest event
he believes constitutes Good Reason, which termination notice shall specify a
termination date within thirty (30) days after the date of such notice except
for termination under subsection (i) in which case the termination date shall be
as provided in such subsection. Executive’s right to terminate Executive’s
employment hereunder for Good Reason shall not be affected by Executive’s
subsequent Disability provided that the notice of intention to terminate is
given prior to the onset of such Disability. Subject to compliance by Executive
with the notice provisions of this Section 4.4, Executive’s continued

5



--------------------------------------------------------------------------------



 



employment prior to terminating employment for Good Reason shall not constitute
consent to, or a waiver of rights with respect to, any act or failure to act
constituting Good Reason. In the event Executive delivers to the Company a
Notice of Termination for Good Reason, upon request of the Board Executive
agrees to appear before a meeting of the Board called and held for such purpose
(after reasonable notice) and specify to the Board the particulars as to why
Executive believes adequate grounds for termination for Good Reason exist. No
action by the Board, other than the remedy of the circumstances within the time
periods specified in Section this 4.4, shall be binding on Executive.

     4.5 Termination by Executive without Good Reason. In the event Executive’s
employment is voluntarily terminated by Executive without Good Reason, Company
shall not be obligated to make any further payments to Executive hereunder other
than Accrued Obligations through the date of such termination.

     4.6 Mitigation. Executive shall not be required to mitigate amounts payable
under this Section 4 by seeking other employment or otherwise, and there shall
be no offset against amounts due Executive under this Agreement on account of
subsequent employment except as specifically provided herein.

     4.7 Change of Control.

          (a) The Change of Control Agreement is hereby terminated as of the
Effective Date and shall be of no further force and effect.

          (b) If Executive is terminated without Cause or terminates his
employment for Good Reason during the one-year period following a Change of
Control (as defined below), then (i) in lieu of the payment under
Section 4.4(a)(ii) of this Agreement, Executive shall receive the average annual
value of the Executive’s annual Performance Bonus (with such average based upon
Performance Bonuses earned during the immediately preceding two full fiscal
years), and (ii) Executive shall receive reimbursement for reasonable (in the
discretion of the Company) and actual expenses incurred by Executive for six
months of out-placement services. All other terms of this Agreement, including
without limitation the remainder of Section 4.4, shall remain unchanged.

          (c) A “Change of Control” shall be deemed to have occurred if:

               (i) the following individuals cease for any reason to constitute
a majority of the number of directors then serving as directors of the Company:
individuals who, on the date hereof, constitute the Board of Directors of the
Company and any new director (other than a director whose initial assumption of
office is in connection with the settlement of an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
of Directors of the Company or nomination for election by the Company’s
stockholders was approved or recommended by a vote of at least a majority of the
directors then still in office who either were directors on the date hereof or
whose appointment, election or nomination for election was previously so
approved or recommended;

6



--------------------------------------------------------------------------------



 



               (ii) the stockholders of the Company approve a complete
liquidation or dissolution of the Company, except in connection with a
recapitalization or other transaction which does not otherwise constitute a
Change of Control for purposes of subsection (iii) or (iv) below;

               (iii) any consolidation or merger of the Company occurs; or

               (iv) any sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of assets accounting for fifty
percent (50%) or more of total assets or fifty percent (50%) or more of the
total revenues of the Company occurs;

other than, in case of either subsection (iii) or (iv), a transaction in which
immediately following such transaction, (x) more than fifty percent (50%) of the
combined voting power of the then outstanding voting securities of the surviving
entity in the case of a merger or consolidation or acquiring entity in the case
of a transfer (in each case, the “Surviving Entity”) entitled to vote generally
in the election of directors (or other determination of governing body) is then
beneficially owned (within the meaning of Rule 13d-3 under the Securities
Exchange Act of 1934) by all or substantially all of the individuals and
entities who were the owners of Company common stock immediately prior to such
transaction in substantially the same proportion, as among themselves, as their
ownership of such common stock immediately prior to such transaction, or (y) a
majority of the directors (or other governing body) of the Surviving Entity
consists of members of the Board of Directors of the Company in office during
the twelve months preceding the applicable transaction.

5. NON-COMPETITION AND CONFIDENTIALITY

     5.1 Non-Competition.

          (a) During the period that Executive is employed by the Company, and
for a period of one year after the first to occur of (i) the termination of
Executive’s employment, and (ii) the end of the Term (including as it may have
been extended pursuant to Section 2.1 of this Agreement (the “Non-Competition
Period”), Executive shall not, directly or indirectly, own, manage, operate,
join, control, participate in, invest in or otherwise be connected or associated
with, in any manner, including, without limitation, as an officer, director,
employee, distributor, independent contractor, independent representative,
partner, consultant, advisor, agent, proprietor, trustee or investor, any
Competing Business; provided, however, that ownership of 4.9% or less of the
stock or other securities of a corporation, the stock of which is listed on a
national securities exchange or is quoted on the NASDAQ Stock Market’s National
Market, shall not constitute a breach of this Section 5, so long as the
Executive does not in fact have the power to control, or direct the management
of, or is not otherwise engaged in activities with, such corporation.

          (b) During the Non-Competition Period, Executive shall not directly or
indirectly participate in any manner (including without limitation as an
officer, director, employee, independent contractor, representative, partner,
consultant, advisor, or agent) in the creation, development, expansion,
administration, or deployment of, or other activity related to, any Internet
database, online participant panel, or other resource used as a basis for
conducting

7



--------------------------------------------------------------------------------



 



market research over the Internet in connection with any Competing Business
including without limitation Kantar Media Research, Inc., Millward Brown, Inc.,
Taylor Nelson Sofres, plc, Gfk AG, Ipsos SA, NOP World, United Business Media
plc, Aegis Group plc, Synovate, SRI/The Gallup Group, Maritz, Inc., Knowledge
Networks, Inc., Greenfield Online, Decision Analyst, Inc., J.D. Power and
Associates, The NPD Group, Inc., and any of their Affiliates.

          (c) For purposes of this Section, the term “Competing Business” shall
mean any business or venture which is substantially similar to the whole or any
significant part of the business conducted by Company, and which is in material
competition with the Company, and the term “Affiliate” of any person or entity
shall mean any other person or entity directly or indirectly controlling,
controlled by or under common control with such particular person or entity,
where “control” means the possession, directly or indirectly, of the power to
direct the management and policies of a person or entity whether through the
ownership of voting securities, contract, or otherwise.

     5.2 No Solicitation. During the Noncompetion Period, the Executive shall
not, directly or indirectly, including on behalf of, for the benefit of, or in
conjunction with, any other person or entity, (i) solicit, assist, advise,
influence, induce or otherwise encourage in any way, any employee of Company to
terminate such employee’s relationship with Company for any reason, or assist
any person or entity in doing so, or employ, engage or otherwise contract with
any employee or former employee of Company in a Competing Business or any other
business unless such former employee shall not have been employed by Company for
a period of at least one year and no solicitation prohibited hereby shall have
occurred prior to the end of such one-year period, (ii) interfere in any manner
with the relationship between any employee and Company, or (iii) contact,
service or solicit any existing clients, customers or accounts of Company on
behalf of a Competing Business, either as an individual on Executive’s own
account, as an investor, or as an officer, director, partner, joint venturer,
consultant, employee, agent or salesman of any other person or entity.

     5.3 Confidential Information.

          (a) “Confidential Information” shall mean all proprietary or
confidential records and information, including, but not limited to,
development, marketing, purchasing, organizational, strategic, financial,
managerial, administrative, manufacturing, production, distribution and sales
information, distribution methods, data, specifications, technologies, methods,
and processes (including the Transferred Property as hereinafter defined)
presently owned or at any time hereafter developed by Company, or its agents,
consultants, or otherwise on its behalf, or used presently or at any time
hereafter in the course of the business of Company, that are not otherwise part
of the public domain.

          (b) Executive hereby sells, transfers and assigns to Company, or to
any person or entity designated by Company, all of Executive’s entire right,
title and interest in and to all inventions, ideas, methods, developments,
disclosures and improvements (the “Inventions”), whether patented or unpatented,
and copyrightable material, and all trademarks, trade names, all goodwill
associated therewith and all federal and state registrations or applications
thereof, made, adopted or conceived by solely or jointly, in whole or in part
prior to or during the Term which (i) relate to methods, apparatus, designs,
products, processes or devices sold, leased, used

8



--------------------------------------------------------------------------------



 



or under construction or development by Company or (ii) otherwise relate to or
pertain to the business, products, services, functions or operations of the
Company (collectively, the “Transferred Property”). Executive shall make
adequate written records of all Inventions, which records shall be Company’s
property and shall communicate promptly and disclose to Company, in such forms
Company requests, all information, details and data pertaining to the
aforementioned Inventions. Whether during the Term or thereafter, Executive
shall execute and deliver to Company such formal transfers and assignments and
such other papers and documents as may be required of Executive to permit
Company, or any person or entity designated by Company, to file and prosecute
patent applications (including, but not limited to, records, memoranda or
instruments deemed necessary by Company for the prosecution of the patent
application or the acquisition of letters patent in the United states, foreign
counties or otherwise) and, as to copyrightable material, to obtain copyrights
thereon, and as to trademarks, to record the transfer of ownership of any
federal or state registrations or applications.

          (c) All Confidential Information is considered secret and will be
disclosed to the Executive in confidence, and Executive acknowledges that, as a
consequence of Executive’s employment and position with Company, Executive may
have access to and become acquainted with Confidential Information. Except in
the performance of Executive’s duties as an employee of Company, Executive shall
not, during the term and at all times thereafter, directly or indirectly for any
reason whatsoever, disclose or use any such Confidential Information. All
records, files, drawings, documents, equipment and other tangible items (whether
in electronic form or otherwise), wherever located, relating in any way to or
containing Confidential Information, which Executive has prepared, used or
encountered or shall in the future prepare, use or encounter, shall be and
remain Company’s sole and exclusive property and shall be included in the
Confidential Information. Upon termination of this Agreement, or whenever
requested by Company, Executive shall promptly deliver to Company any and all of
the Confidential Information and copies thereof, not previously delivered to
Company, that may be in the possession or under the control of the Executive.
The foregoing restrictions shall not apply to the use, divulgence, disclosure or
grant of access to Confidential Information to the extent, but only to the
extent, (i) expressly permitted or required pursuant to any other written
agreement between Executive and Company, (ii) such Confidential Information has
been publicly disclosed (not due to a breach by the Executive of Executive’s
obligations hereunder, or by breach of any other person, of a fiduciary or
confidential obligation to Company) or (iii) the Executive is required to
disclose Confidential Information by or to any court of competent jurisdiction
or any governmental or quasi-governmental agency, authority or instrumentality
of competent jurisdiction, provided, however, that the Executive shall, prior to
any such disclosure, immediately notify Company of such requirements and
provided further, however, that the Company shall have the right, at its
expense, to object to such disclosures and to seek confidential treatment of any
Confidential Information to be so disclosed on such terms as it shall determine.

     5.4 Consideration for Section 5 Covenants. In consideration of the
covenants contained in this Section 5, the Company is willing to incur the
payment and related obligations under this Agreement, including in particular
and without limitation those obligations under Section 4.4(a)(iii). Executive
acknowledges and agrees that the Company’s entry into this Agreement and its
incurrence of the related payment and other obligations hereunder are fair and
adequate consideration for the Executive’s obligations under this Section 5, and
that the

9



--------------------------------------------------------------------------------



 



Company has advised Executive that it would not bind itself in advance to the
obligations hereunder but for Executive’s agreement to this Section 5. In this
regard, the Executive understands that the provisions of this Section 5 may
limit Executive’s ability to earn a livelihood in a business similar or related
to the business of Company, but nevertheless agrees and acknowledges that
(i) the provisions of Section 5 are reasonable and necessary for the protection
of Company, and do not impose a greater restraint than necessary to protect the
goodwill or other business interest of Company, (ii) such provisions contain
reasonable limitations as to the time and the scope of activity to be
restrained, and (iii) the Company’s advance agreement to make payments under the
various circumstances set forth in this Agreement provide Executive with
benefits adequate to fully compensate Executive for any lost opportunity due to
the operation of Section 5. In consideration of the foregoing and in light of
Executive’s education, skills and abilities, Executive agrees that all defenses
by Executive to the strict enforcement of such provisions are hereby waived by
Executive.

     5.5 Acknowledgement; Remedies; Survival of this Agreement.

          (a) Executive acknowledges that violation of any of the covenants and
provisions set forth in Section 5 of this Agreement would cause Company
irreparable damage and agrees that Company’s remedies at law for a breach or
threatened breach of any of the provisions of this Agreement would be inadequate
and, in recognition of this fact, in the event of a breach or threatened breach
by Executive of any of the provisions of this Agreement, it is agreed that, in
addition to the remedies at law or in equity, Company shall be entitled, without
the posting of a bond, to equitable relief in the form of specific performance,
a temporary restraining order, temporary or permanent injunction, or any other
equitable remedy which may then be available for the purposes of restraining
Executive from any actual or threatened breach of such covenants. Without
limiting the generality of the foregoing, if Executive breaches or threatens to
breach this Section 5 hereof, such breach or threatened breach will entitle
Company (i) to terminate its obligations to make further payments otherwise
required under this Agreement, and (ii) to enjoin Executive from disclosing any
Confidential Information to any Competing Business, to enjoin any Competing
Business from retaining Executive or using any such Confidential Information,
and to enjoin Executive from rendering personal services to or in connection
with any Competing Business. The rights and remedies of the parties hereto are
cumulative and shall not be exclusive, and each such party shall be entitled to
pursue all legal and equitable rights and remedies and to secure performance of
the obligations and duties of the other under this Agreement, and the
enforcement of one or more of such rights and remedies by a party shall in no
way preclude such party from pursuing, at the same time or subsequently, any and
all other rights and remedies available to it.

          (b) The provisions of this Section 5 shall survive the termination of
Executive’s employment with Company.

6. MISCELLANEOUS

     6.1 Arbitration. Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration in Rochester,
New York, in accordance with the Commercial Arbitration Rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. The parties

10



--------------------------------------------------------------------------------



 



consent to the authority of the arbitrator, if the arbitrator so determines, to
award fees and expenses (including legal fees) to the prevailing party in the
arbitration. Notwithstanding the foregoing, Company shall be entitled to enforce
the provisions of Section 5 hereof through proceedings brought in a court of
competent jurisdiction as contemplated by Section 6.8 hereof.

     6.2 Severability; Reasonableness of Agreement. If any term, provision or
covenant of this Agreement or part thereof, or the application thereof to any
person, place or circumstance shall be held to be invalid, unenforceable or void
by an arbitrator or court of competent jurisdiction, the remainder of this
Agreement and such term, provision or covenant shall remain in full force and
effect, and any such invalid, unenforceable or void term, provision or covenant
shall be deemed, without further action on the part of the parties hereto,
modified, amended and limited, and the arbitrator or court shall have the power
to modify, amend and limit any such term, provision or covenant, to the extent
necessary to render the same and the remainder of the Agreement valid,
enforceable and lawful.

     6.3 Key Employee Insurance. Company in its sole discretion shall have the
right at its expense to purchase insurance on the life of Executive, in such
amounts as it shall from time to time determine, of which Company shall be the
beneficiary. Executive shall submit to such physical examinations as may
reasonably be required and shall otherwise cooperate with Company in obtaining
such insurance.

     6.4 Assignment; Benefit. This Agreement shall not be assignable by
Executive, other than Executive’s rights to payments or benefits hereunder,
which may be transferred only by will or the laws of descent and distribution.
Upon Executive’s death, this Agreement and all rights of Executive hereunder
shall inure to the benefit of and be enforceable by Executive’s beneficiary or
beneficiaries, personal or legal representatives, or estate, to the extent any
such person succeeds to Executive’s interests under this Agreement. No rights or
obligations of Company under this Agreement may be assigned or transferred
except that, to the extent not otherwise automatically provided by operation of
law, Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of Company to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that Company would be
required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean Company as hereinbefore defined and any
successor to its business and/or assets (by merger, purchase or otherwise) which
executes and delivers the agreement provided for in this Section or which
otherwise becomes bound by all the terms and provisions of this Agreement by
operation of law.

     6.5 Notices. All notices hereunder shall be in writing and shall be deemed
sufficiently given (i) if hand-delivered, on the date of delivery, (ii) if sent
by documented overnight delivery service, on the first business day after
deposit with such service for overnight delivery, and (iii) if sent by
registered or certified mail, postage prepaid, return receipt requested, on the
third business day after deposit in the U.S. mail, in each case addressed as set
forth below or at such other address for either party as may be specified in a
notice given as provided herein by such party to the other. Any and all service
of process and any other notice in any such action, suit or proceeding shall be
effective against any party if given as provided in this Agreement; provided
that nothing herein shall be deemed to affect the right of any party to serve
process in any other manner permitted by law.

11



--------------------------------------------------------------------------------



 



(i)   If to Company:       Harris Interactive Inc.
135 Corporate Woods
Rochester, New York 14623
Attention: Chief Financial Officer



    With Copies To:



    Beth Ela Wilkens, Esq.
Harris Beach LLP
99 Garnsey Road
Pittsford, New York 14534
  (ii)   If to Executive:       David Vaden
447 Sundance Trail
Webster, New York 14580

     6.6 Termination Procedures. Except as otherwise provided in this Agreement,
any termination of Executive’s employment by the Company or by Executive during
the Term (other than termination pursuant to death) shall be communicated by
written Notice of Termination to the other party hereto. For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so
indicated.

     6.7 Entire Agreement; Modification. This Agreement constitutes the entire
agreement between the parties hereto with respect to the matters contemplated
herein and supersedes all prior agreements and understandings with respect
thereto. No amendment, modification, or waiver of this Agreement shall be
effective unless in writing. Neither the failure nor any delay on the part of
any party to exercise any right, remedy, power or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power, or privilege with respect to such
occurrence or with respect to any other occurrence.

     6.8 Governing Law. This Agreement is made pursuant to, and shall be
construed and enforced in accordance with, the laws of the State of Delaware and
the federal laws of the United States of America, to the extent applicable,
without giving effect to otherwise applicable principles of conflicts of law.
Subject to Section 6.1 of this Agreement, the parties hereto expressly consent
to the jurisdiction of any state or federal court located in the State of New
York, and to venue therein, and consent to the service of process in any such
action or proceeding by certified or registered mailing of the summons and
complaint therein directed to Executive or Company, as the case may be, at its
address as provided in Section 6. hereof.

12



--------------------------------------------------------------------------------



 



     6.9 Prevailing Party. Should either party breach the terms of this
Agreement, the prevailing party who seeks to enforce the terms and conditions of
this Agreement shall be entitled to recover its attorneys fee and disbursements.

     6.10 Withholding. All payments hereunder shall be subject to any required
withholding of Federal, state and local taxes pursuant to any applicable law or
regulation.

     6.11 Headings; Counterparts; Interpretation. The headings of paragraphs in
this Agreement are for convenience only and shall not affect its interpretation.

     This Agreement may be executed in two or more counterparts, each of which
shall be deemed to be an original and all of which, when taken together, shall
be deemed to constitute the same Agreement.

     The Company and the Executive each acknowledge that it has been represented
by legal counsel in the negotiation and drafting of this Agreement, that this
Agreement has been drafted by mutual effort, and that no ambiguity in this
Agreement shall be construed against either party as draftsperson.

     6.12 Further Assurances. Each of the parties hereto shall execute such
further instruments and take such other actions as the other party shall
reasonably request in order to effectuate the purposes of this Agreement.

     IN WITNESS WHEREOF, this Agreement has been executed and delivered as of
the date first above written.

[Signature Page Follows]

13



--------------------------------------------------------------------------------



 



      HARRIS INTERACTIVE INC.
 
   
By:
  /S/ Robert E. Knapp


--------------------------------------------------------------------------------

Title:
  Vice Chairman and Chief Executive Officer

 

--------------------------------------------------------------------------------

     
          /S/ David Vaden


--------------------------------------------------------------------------------

   
          DAVID VADEN
   

14